DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rietman et al. (“Rietman”) (International Patent Application Publication No. WO2014/139818).

Note: The term “clock circuit” and “clock signal” have unconventional meanings in the specification and the claims. As disclosed and claimed, Applicant’s “clock” circuit outputs a signal modulated with an information signal (e.g., fig. 3). Therefore, the “clock” output is an information signal output, not a conventional clock, i.e., not a signal consistently oscillating between one value and another in a logic beat.
Regarding claim 9, Rietman discloses an optical communication transmitter, comprising a light emitting unit and an optical communication drive circuit (fig. 5 elements 520 and 530 and page 14 lines 3-14), wherein the optical communication drive circuit comprises: a clock circuit, configured to output a clock signal with an initial frequency signal as an input under control of information to be transmitted (fig. 5 elements 510 and 620 in light of fig. 6 elements 610 and 620 and page 14 lines 15-28, 
Regarding claim 11, Rietman discloses the optical communication transmitter as defined in claim 9 (figs. 5 and 6, as cited above). When reading the preamble in the context of the entire claim, the recitation “vehicle” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Regarding claim 12, Rietman discloses an optical communication drive method, comprising: outputting a clock signal with an initial frequency signal as an input under control of information to be transmitted (fig. 5 elements 510 and 620 in light of fig. 6 elements 610 and 620 and page 14 lines 15-28, where Scl is the initial frequency signal input and Sdata is the information to be transmitted), wherein the clock signal comprises alternating first and second frequency signals, the first frequency signal and the second frequency signal having different frequencies and being generated based on the initial .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rietman (International Patent Application Publication No. WO2014/139818) in view of Cousinard et al. (“Cousinard”) (US Patent No. 7741928).
Regarding claim 2, Rietman discloses the optical communication drive circuit according to claim 1, but does not disclose that the clock circuit comprises: a control sub-circuit, configured to generate a sequence of control words according to the information to be transmitted, wherein the sequence of control words comprises alternating first and second control words, and a processing sub-circuit, configured to obtain the first frequency signal based on a frequency of the initial frequency signal and the first control word in the sequence of control words generated by the control sub-circuit, and obtain the second frequency signal based on the frequency of the initial frequency signal and the second control word in the sequence of control words 
Regarding claim 3, the combination of Rietman and Cousinard discloses the optical communication drive circuit according to claim 2, wherein the control sub-circuit 
Regarding claim 13, Rietman discloses the method according to claim 12, but does not disclose that outputting the clock signal with the initial frequency signal as the input under the control of the information to be transmitted comprises: generating a sequence of control words according to the information to be transmitted, wherein the sequence of control words comprises alternating first and second control words; and obtaining the first frequency signal based on a frequency of the initial frequency signal and the first control word, and obtaining the second frequency signal based on the frequency of the initial frequency signal and the second control word. However, the features of this claim are electrical domain features regarding frequency modulation. Cousinard discloses a generic electrical frequency modulation circuit configured to generate a sequence of control words according to information to be transmitted wherein the sequence of control words comprises alternating first and second control words (fig. 8 signal 160 and col. 8 lines 17-39, the input signal is digital and thus alternating between first and second values, fig. 5A signal 159 and col. 6 lines 15-49, producing first and second control words at fig. 8 signal 160), and a processing sub-circuit (fig. 8 elements 109 and 102 and col. 8 lines 37-52), configured to obtain the first frequency signal based on a frequency of an initial frequency signal and the first control 
Regarding claim 14, the combination of Rietman and Cousinard discloses the method according to claim 13, wherein generating the sequence of control words according to the information to be transmitted comprises: sequentially selecting, based on a corresponding relationship between bits and control word, control words corresponding to respective bits in the information to be transmitted according to an order of the bits in the information to be transmitted, so as to obtain the sequence of control words (Cousinard: fig. 8 signal 161 control words corresponding to input signal 159 bits, which are inherently sequential, col. 8 lines 35-42).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rietman (International Patent Application Publication No. WO2014/139818).
.

Allowable Subject Matter
Claims 4-8 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent Application Publication No. 2012/0224856 – optical frequency shift modulation based on plural different clocks.
US Patent No. 4677608 – frequency modulation used to create pulse width modulation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M CORS whose telephone number is (571)272-3028. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN M CORS/Primary Examiner, Art Unit 2636